Title: To Thomas Jefferson from Fran Mary, 19 March 1805
From: Mary, Fran
To: Jefferson, Thomas


                  
                     Esteemed Friend 
                     
                     Nantucket the 19 of 3 mo 1805
                  
                  As the Office of Collector of customs at Nantucket has been some time Vacated by the Death of Stephen Hussey, and feeling anxious that a Suitable Person for the benefit off Goverment, as well as the Quiet of a large Majority of the Inhabitants of this place might be Appointed to Suceed him, and having Information that Jered Coffin at Hudson is Reommended to fill the Office we cannot but Express our our desire (if our Information is Correct) that he may not be the person to fill the office believing it would not Tend to the advantage of Goverment nor meet the wishes of the Inhabitants of this place, we perceiving that Capt Daniel Coffin has been Recommended by our worthy Friends Micajah Coffin one of the House of Representatives and Isaac Coffin a Senator from this to the General Court, we Cannot but Unite with their Recommendation, believing that Daniel Coffin is the most Suitable man within our County being a man that is Ardent for the present order of things,—
                  with Sentiment of Esteem we are your Friends—
                  
                     Fran Mary 
                     
                     Seth Coffin 
                     
                     Paul Gardner Jnr.
                     Shubael Coffin 
                     
                     Obadiah Folger 
                     
                     Gilbert Coffin 
                     
                     Latham Gardner 
                     
                     Select Men of the Town of Nantucket
                  
               